Citation Nr: 0512835	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  04-08 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, currently claimed as paranoid 
schizophrenia.


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from November 1961 to June 
1963.

This appeal is from a decision of the Department of Veterans 
Affairs (VA) Reno, Nevada, Regional Office (RO).  At the 
veteran's preference, the Atlanta, Georgia, RO is serving as 
agency of original jurisdiction (AOJ) in this case.

As is discussed below, the veteran has filed several claims 
over the years for service connection for a psychiatric 
disorder, variously denominated as "nerves," as a "nervous 
breakdown," and as schizophrenia, paranoid type.  These are 
all claims for disability compensation for a single 
disability, and all prior adjudications are deemed 
adjudications of the instant claim.  See Ashford v. Brown, 10 
Vet. App. 120 (1997) (a claim for a medical condition by any 
other name would be the same claim for finality purposes). 


FINDINGS OF FACT

1.  VA denied service connection for paranoid schizophrenia 
in August 2002 and notified the veteran of the decision and 
of his appellate rights by letter of August 5, 2002.

2.  VA received a notice of disagreement by dated 
telefacsimile on August 7, 2003.

3.  The veteran has submitted the January 2004 statement of a 
VA psychiatrist that was not previously of record, that is 
related to an unestablished fact necessary to substantiate 
the claim, that is neither cumulative nor redundant, and that 
raises a reasonable possibility of substantiating the claim.

4.  The veteran developed schizoaffective disorder in 
service.


CONCLUSIONS OF LAW

1.  The rating decision of August 2002 is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.203(a) (2004).

2.  The veteran has submitted new and material evidence to 
substantiate his claim of entitlement to service connection 
for an acquired psychiatric disorder, and the claim must be 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).

3.  The veteran incurred schizoaffective disorder in 
peacetime service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(d) 92004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Air Force discharged the veteran in June 1963 for 
inaptitude or unsuitability (Air Force Regulation 39-16) 
after he was diagnosed with a passive-aggressive personality 
disorder.  He filed a claim for service connection for 
"nerves" in May 1981, and VA obtained private psychiatric 
records.  VA scheduled the veteran for VA examination in 
August 1981.  In August 1981, he notified VA that he had 
moved from the area and could not attend the scheduled 
examination.  He did not provide a new address.  He failed to 
report for VA examination, and VA denied the claim for 
failure to prosecute it.  VA notified the veteran by letter 
of August 1981 to his address of record of the denial and of 
his appellate rights.  The veteran did not respond within one 
year following the date of the letter.

In January 1995, the veteran again applied for disability 
compensation, for a "nervous breakdown."  He submitted no 
evidence.  VA denied the claim in December 1995 for failure 
to submit new and material evidence and notified him of the 
decision and of his appellate rights by letter of January 
1996.  The veteran did not respond within one year following 
the date of the letter.

In January 2001, the veteran again applied for disability 
compensation, this time for paranoid schizophrenia.  He 
submitted no additional evidence.  In August 2002, VA made a 
de novo review of a claim for service connection for 
schizophrenia, paranoid type, based on the service medical 
records and private evidence of record.  VA denied the claim 
and notified the veteran of the denial and of his appellate 
rights by letter of August 5, 2002.

The veteran submitted, and VA received, a statement by 
telefacsimile on August 7, 2003, which he styled a notice of 
disagreement (NOD) with the recent rating decision on his 
claim.  The AOJ notified the veteran that the statement was 
untimely as a NOD to the August 2002 rating, and that he 
could appeal from that finding.  He subsequently had 
conferences with the AOJ's decision review officer (DRO).  A 
February 2004 statement of the case identified the claim on 
appeal as of January 2001, and the NOD as August 7, 2003.  
The Veteran perfected the instant appeal in March 2004.

When the RO denied the appellant's claim for service 
connection for a nervous breakdown and the appellant did not 
appeal within one year of the date of the letter notifying 
him of each denial, that decision became final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 3.160(d) (2004); see also 
Suttman v. Brown, 5 Vet. App. 127, 135 (1993) (section 
7105(c) finality also subject to section 5108 exception).

The rule on computation of time limit for filing any written 
document within a specified time provides that a response 
postmarked within the time limit will be accepted as timely.  
If there is no postmark of record, the postmark date is 
presumed to be five days prior to the date of receipt, 
excluding weekends and holidays.  38 C.F.R. § 20.305 (2004).  
A telefacsimile date is equivalent to a postmark as 
dispositive proof of the date of transmission of a document.  
The rule for missing postmarks does not apply.  The veteran's 
statement was untimely as an NOD, and the August 2002 rating 
decision became final a year after the date of notice of the 
decision.

The August 7, 2003, statement is deemed a claim.  The AOJ's 
letter of September 2003 was an adjudicative action, and the 
transcript of the DRO's January 2004 conference serves as the 
NOD.  The SOC correctly stated the issue as whether there is 
new and material evidence to reopen a claim for 
schizophrenia.

To reopen the claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108 (West 2002).  "The 
Board does not have jurisdiction to consider [the previously 
adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  The Board is neither required nor permitted to 
analyze the merits of a previously disallowed claim if new 
and material evidence is not presented or secured.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

A claimant may reopen a finally 
adjudicated claim by submitting new and 
material evidence.  New evidence means 
existing evidence not previously 
submitted to agency decisionmakers. 
Material evidence means existing evidence 
that, by itself or when considered with 
previous evidence of record, relates to 
an unestablished fact necessary to 
substantiate the claim.  New and material 
evidence can be neither cumulative nor 
redundant of the evidence of record at 
the time of the last prior final denial 
of the claim sought to be reopened, and 
must raise a reasonable possibility of 
substantiating the claim. 

38 C.F.R. § 3.156(a) (2004).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273(1996).  Thus, evidence submitted since August 2002 is of 
concern for the purpose of reopening this claim.  For the 
purpose of determining whether evidence is new and material, 
its credibility is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

Since August 2002, the veteran has submitted service 
personnel records showing changes an excellent performance 
evaluation and recommendation for promotion and medical 
records showing behavior inconsistent with the earlier 
performance evaluation.  He submitted an excerpt from an Air 
Force Manual, excerpts from psychiatric literature about the 
evolution in psychiatry of the discontinuance of the 
diagnosis of passive-aggressive disorder, a transcript of an 
e-mail response of a physician to his question about the 
legitimacy of the diagnosis in service, and a January 2004 
letter from a VA psychiatrist.

The January 2004 letter stated that the writer had seen the 
veteran several times and had reviewed some of the veteran's 
service records.  He opined that the conditions for which he 
had treated the veteran and the condition he had in service 
were the same.  The psychiatrist opined that the veteran does 
not have a personality disorder, but rather a schizoaffective 
disorder that was more likely than not manifesting the first 
symptoms during his active duty in the military.

The VA psychiatrist's letter is new and material on its face.  
It was not of record prior to the instant claim.  It 
emphatically relates to "an unestablished fact necessary to 
substantiate the claim," because it opines a misdiagnosis in 
service and the onset in service of the veteran's current 
mental illness.  It is not cumulative or redundant; there is 
nothing like it of record previously.  The SOC reveals that 
AOJ's finding that it was not new and material was based on 
an impermissible weighing of the doctor's statement against 
the service records and the post service medical records, 
including the evidentiary weight of the hiatus in the record 
from separation until the first post-service psychiatric 
treatment.  Avoiding such an operation prior to reopening the 
claim, judging the doctor's statement on its face, Justus, 3 
Vet. App. 510, it raises a reasonable possibility of 
substantiating the claim.

The veteran has submitted new and material evidence, 
38 C.F.R. § 3.156(a) (2004).  The claim must be reopened.  
38 U.S.C.A. § 5108 (West 2002).

The VA psychiatrist reported his review of service records.  
The summary is persuasive that the examiner saw the material 
records available.  The doctor identified symptoms in service 
that were diagnosed as passive-aggressive personality 
disorder.  He related the behavior described in the service 
records to the veteran's current presentation.  He stated 
that he had seen the veteran several times, which the Board 
construes to mean he evaluated or treated him in a clinical 
setting.

The January 2004 letter is acceptable as the report of a VA 
examination for compensation purposes.  38 C.F.R. § 3.326(b) 
(2004).  It presents a reasoned medical evaluation of the 
course of the veteran's mental illness.  The other medical 
evidence of record shows first treatment in April 1979, but 
it does not contradict a finding of onset of symptomatology 
in service.  No other medical evidence of record addressed 
the question of time of onset; consequently, the January 2004 
medical opinion is uncontradicted on that point.

The hiatus in the record from the veteran's separation to the 
date of his first evidence of psychiatric treatment does tend 
to weigh against his claim.  The January 2004 medical opinion 
is not, however, contradicted by the hiatus.  The medical 
opinion is probative of the veteran's misdiagnosis in service 
and onset of schizoaffective disorder in service despite the 
hiatus in the record as it would be were there none.

The evidence, including that pertinent to service, is 
sufficient to conclude the veteran's currently diagnosed 
schizoaffective disorder was incurred in service, 38 C.F.R. 
§ 3.303(d) 92004), and to grant service connection for 
schizoaffective disorder (claimed as paranoid schizophrenia).


ORDER

The claim for service connection for an acquired psychiatric 
disorder claimed as paranoid schizophrenia is reopened, and 
service connection for schizoaffective disorder is granted.



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


